Citation Nr: 1227116	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-15 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Propriety of the total schedular rating termination for prostate cancer for the period from October 1, 2007, to September 17, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, reducing the rating assigned for the Veteran's service-connected prostate cancer from 100 percent to 40 percent, effective for the period from October 1, 2007.  By subsequent rating action in December 2009, the RO restored the 100 percent rating for prostate cancer, effective from September 18, 2009.  Thus, only the period from October 1, 2007, to September 18, 2009, is at issue.  

Prior to entry of his notice of disagreement with the July 2007 action referenced above, the Veteran was afforded an RO hearing.  Pursuant to the Veteran's request, he was also afforded a hearing before the Board, sitting at the RO, in May 2012.  Transcripts of those proceedings are of record.  


FINDING OF FACT

Action of the RO in July 2007 for the reduction in the total schedular evaluation assigned for service-connected prostate cancer was effectuated without regard to the requirements set forth in 38 C.F.R. § 3.343.  


CONCLUSION OF LAW

The RO action of July 2007, terminating the total rating assigned for prostate cancer is void ab initio and restoration of the 100 percent schedular evaluation therefor, effective from October 1, 2007, to September 19, 2009, is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 4.115b, Diagnostic Code (DC) 7528 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000), became law in November 2000, relating to VA's duties to notify and assist claimants seeking VA benefits.  However, as the disposition herein reached is favorable to the Veteran, the need to discuss the VA's efforts to comply with the VCAA and its implementing regulations is obviated at this juncture.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  

The record reflects that service connection for prostate cancer was established by the RO in New Orleans, Louisiana, through a rating decision of December 2003, at which time a 100 percent rating was assigned therefor, effective from July 2003, under DC 7528.  The RO by its rating determination of November 2004 proposed a reduction in the previously rating assigned and reduced the rating to 20 percent by rating action in May 2005.  The RO also modified the effective date for service connection for prostate cancer and later reassigned the original effective date of July 31, 2003.  As well, the RO subsequently determined that its November 2004 notice to the Veteran regarding the proposed reduction was in error and, in addition, reinstituted the 100 percent schedular rating for prostate cancer from July 2003.  

The Veteran was notified by the RO's correspondence of July 2005 of its intention to reduce his 100 percent rating for prostate cancer to 20 percent.  By its rating decision of July 2007, the RO effectuated the rating reduction, not to 20 percent, but to 40 percent, effective October 1, 2007.  Subsequent action of the RO in December 2009 led to the assignment of a 100 percent schedular evaluation for prostate cancer, effective from September 18, 2009.  

Under 38 C.F.R. § 4.115b, DC 7528, a single disability rating of 100 percent is warranted for malignant neoplasms of the genitourinary system.  Moreover, this rating shall continue beyond the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  

If there has been no local reoccurrence or metastasis, residuals are to be rated on voiding dysfunction or renal dysfunction, whichever is predominant. 

Important for this decision is that any change in evaluation shall be subject to the provisions of 38 C.F.R. § 3.105(e), which provide specified notice and due process requirements where reduction in the evaluation of a service-connected disability would result in a reduction of current compensation payments. 

The Board acknowledges the decision in Rossiello v. Principi, 3 Vet. App. 430, 433 (1992), which held that, under a separate DC, then in effect and since revised, a rating reduction claim was not at issue as the DC in question mandated an automatic reduction from the 100 percent level by operation of law.  Since that decision, VA has revised the DC to its current language, mirroring DC 7528, to require application of the due process provisions of 38 C.F.R. § 3.105 prior to any rating reduction.  In making this revision, VA stated that "the rule requires only an examination, not a reduction," six months following the cessation of treatment.  Id.  

Also important for this decision are the provisions of 38 C.F.R. § 3.343(a) which provide that a total disability rating, as here, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, that is, while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

Where VA fails to observe applicable law and regulation in reducing a veteran's rating, such a rating is void ab initio and must be set aside as not in accordance with the law.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).

Notwithstanding the fact that the reduction effectuated in this matter was undertaken in compliance with 38 C.F.R. § 3.105(e), it is nevertheless evident that such action was effectuated without specific consideration or reference to 38 C.F.R. § 3.343, nor was the Veteran furnished notice of that regulation or its impact in any VCAA notice, statement of the case, supplemental statement of the case, or any other subsequent document furnished to him by the RO.  In sum, the RO has not developed or adjudicated this matter as a case involving a total rating termination governed by 38 C.F.R. § 3.343.  Parenthetically, it is noted that the 100 percent evaluation had not remained in effect for a period of five or more years, and, therefore, the provisions of 38 C.F.R. § 3.344 (2011) as to the stabilization of disability evaluations are not for application. 

Here, the RO failed to cite or include in any decisional document or notice letter a discussion of the pertinent provisions of 38 C.F.R. § 3.343 , the effect of which is to void ab initio the RO's reduction action of July 2007 and to compel the Board to set it aside as not in accordance with law.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992) (citing Browder v. Derwinski, 1 Vet. App. 204, 205 (1991)); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

As there is no indication that the RO considered the provisions of 38 C.F.R. §3.343  in terminating the total rating, and as there was no finding that material improvement had been shown or, if it was established, that it was attained under the ordinary conditions of life, the total schedular rating must be restored for the period at issue.  The RO's failure to demonstrate that material improvement attained under the ordinary conditions of life with respect to the Veteran's disability had been shown cannot be cured by subsequent examination or action by VA. Rather, the Board must look only to the evidence of record at the time of the reduction, and determine whether that action was appropriate. 

This decision does not suggest that the current evidence of record supports the current 100 percent evaluation, simply that the reduction of the 100 percent rating was not effected in accord with VA law for the period from October 2007 to September 2009.  Any subsequent action taken to reduce the rating in question must be in accord with the facts then presented and the governing legal criteria then in effect.  


ORDER

As the action to terminate the assigned total rating was improper, restoration of a 100 percent schedular evaluation for prostate cancer from October 1, 2007, to September 17, 2009, is warranted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


